Citation Nr: 0011630	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a residuals of a 
neck injury.

4.  Entitlement to service connection for residuals of a low 
back injury.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a testicle 
disorder.

8.  Entitlement to service connection for a nervous disorder.  

9.  Entitlement to an effective date earlier than July 11, 
1994, for the granting of service connection for meralgia 
paresthetica and multiple nevi excision scars. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from November 1961 to May 
1972.

The matters on appeal come before the Board of Veterans' 
Appeals (Board) from a November 1997 rating action.  

On substantive appeal in May 1998, the veteran indicated that 
he was pleased with the evaluations assigned for his 
hemorrhoids with anal fissure, multiple scars, meralgia 
paresthesia of the right thigh, and residuals of a 
thyroidectomy disabilities.  He also stated that he did not 
wish to appeal the issues of entitlement to service 
connection for rheumatoid arthritis, a prostate tumor, 
rhinitis, and high cholesterol and triglycerides.  He also 
withdrew the issues of entitlement to service connection for 
a kidney disorder and temporomandibular joint disorder.  

In November 1998, the RO received additional VA outpatient 
treatment reports associated with the veteran's nervous 
disorder.  By a November 1998 letter, the veteran stated that 
he wanted his claims reviewed by the Board.  He, however, did 
not state that he wanted to waive his right to initial RO 
review of the additional evidence submitted, and it does not 
appear as though the RO has reviewed the additional evidence 
in conjunction with a decision on his claim.  As such, the 
issue of entitlement to service connection for a nervous 
disorder will be addressed in the remand portion of the 
decision.  38 C.F.R. § 20.1304(c) (1999).  Because the newly 
submitted evidence does not reference any other matter on 
appeal, the Board finds there is no impact upon the 
procedural posture of the other issues on appeal and that no 
additional action for those issues is warranted.  

On substantive appeal, the veteran indicated that he wanted 
to appear at a travel board hearing.  In August 1998, he 
clarified that he wanted a hearing before a local officer 
instead of a travel board hearing before a member of the 
Board.  However, in November 1998, the veteran stated that he 
did not want to provide oral testimony as he felt his 
statement and service medical records were supportive of the 
issues on appeal.  The veteran asked that his case be 
forwarded to the Board as soon as possible without a personal 
hearing.  Given the foregoing, the Board finds that the 
veteran has withdrawn his request for a hearing.  38 C.F.R. 
§ 20.702(e) (1999).

On the March 1999 Informal Hearing Presentation, the 
veteran's representative indicated that the issues of 
entitlement to service connection for dental trauma and 
visual impairment were on appeal.  In November 1997, the RO 
denied service connection for these matters.  However, the 
veteran did not appeal those RO determinations.  In fact, 
with respect to the issue of dental trauma, on notice of 
disagreement in November 1997, the veteran stated that he had 
no problem with the dental treatment he had received from VA 
and no reference to an eye disorder was made.  Accordingly, 
the matters are not on appeal before the Board.


FINDINGS OF FACT

1.  The medical evidence does not tend to show that the 
veteran's hiatal hernia is related to service.

2.  The medical evidence does not tend to show that the 
veteran's gout is related to service.

3.  The veteran's claim of entitlement to service connection 
for residuals of a neck injury is plausible and capable of 
substantiation.

4.  The veteran's claim of entitlement to service connection 
for residuals of a low back injury is plausible and capable 
of substantiation.

5.  The medical evidence does not tend to establish that the 
veteran's sinusitis had its onset in service or is related to 
any events of service.

6.  The medical evidence does not tend to show that the 
veteran's asthma became manifest in service or is related to 
service.

7.  The medical evidence does not tend to show that the 
veteran's testicle disorder is related to service.

8.  On July 11, 1994, the RO received the veteran's informal 
claim, seeking service connection for several disabilities.  

9.  The claim was not received within a year of the veteran's 
date of discharge from service; the date of receipt of the 
informal claim is the earliest date allowable by applicable 
VA regulation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for gout 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
residuals of a neck injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
residuals of a low back injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  Entitlement to service connection for a testicle disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The criteria for entitlement to an effective date earlier 
than July 11, 1994, for the award of service connection for 
meralgia paresthetica and multiple nevi excision scars are 
not met.  38 U.S.C.A. §§ 5107, 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Law and Regulation 

The veteran seeks service connection for numerous disorders.  
As in any claim for service connection, the veteran has the 
initial burden of showing that a claim is well grounded under 
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
92 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of current disability; (2) lay, in some 
circumstances, or medical evidence of in service incurrence 
or aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  38 U.S.C.A. § 1110 (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d. 1464 (Fed. Cir. 
1997); 38 C.F.R. § 3.303(b) (1999).  The second and third 
elements necessary to establish a service connection claim 
can be satisfied by (a) evidence that a condition was noted 
during service or during an applicable presumption period; 
(b) evidence of post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit, 5 
Vet. App. at 93; Heuer v. Brown, 7 Vet. App. 379 (1995).  
While a lay person is competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

As discussed below, the Board finds that the issues of 
entitlement to service connection for a hiatal hernia, gout, 
sinusitis and asthma, and testicle disorder are not well 
grounded.  Therefore, the VA does not have a duty to assist 
in any further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Epps v. Gober, 126 F.3d. 1464; Grottveit, supra; 
38 C.F.R. § 3.159(a).  It is also noted that review of the 
record shows that the VA has fulfilled its duty to inform the 
veteran of evidence needed to substantiate his claim.  See 
Brewer v. West, 11 Vet. App. 228 (1998) (Even if the claimant 
has not submitted a well-grounded claim, VA is obliged to 
advise the claimant to attempt to obtain medical evidence 
that may complete an application for benefits.); Robinette v. 
Brown, 8 Vet. App. 69.  

The issues of entitlement to service connection for residuals 
of neck and low back injuries are well grounded.  The VA, 
therefore, has a duty to assist the veteran in the 
development of these claims.  


Factual Discussion and Analysis

Hiatal hernia

The veteran argues that service connection is warranted 
because while in service, he received treatment for 
epigastric distress and other ailments of his digestive 
system.  After reviewing the pertinent evidence of record, 
the Board finds that the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
hiatal hernia.  Neither the service medical records show that 
any of the veteran's in-service symptoms resulted in chronic 
disability, nor does the post-service medical evidence show 
that his hiatal hernia is related to service or any events of 
service.  

The service medical records show that clinical evaluation of 
the abdomen was normal on annual examination in June 1960 and 
on periodic examination in June 1967.  Additionally, on the 
June 1967 Report of Medical History, the veteran denied 
having a ruptured hernia and on the February 1972 Report of 
Medical Board Examination Report, clinical evaluation was 
normal. 

Thereafter, treatment reports dated from 1972 to 1975 show 
that in July 1972 the veteran stated that after lifting 
weights, he felt a sharp pain of the inquinal area.  
Examination did not reveal a hernia however; the impression 
was muscle strain.  An April 1973 VA examination report also 
shows that a hernia was not palpable at that time.  It was 
not until July 1975, when a VA hospital summary report 
reflects a diagnosis of small sliding type hernia, confirmed 
by a barium swallow and upper gastrointestinal series, that 
the veteran's hiatal hernia initially became manifest.  While 
hospitalized at the Botsford General Hospital for an 
unrelated disorder in August 1987, a history of a hiatal 
hernia was noted as well.  

Numerous VA and private medical reports dated from February 
1988 to November 1997 show that the veteran provided a 
history of a hiatal hernia and on several occasions received 
treatment for it.  Specifically, VA outpatient treatment 
reports show that in July 1989 a diagnostic impression of 
hiatal hernia with reflux was rendered and private medical 
reports from N.K., M.D., include a January 1993 radiology 
report, showing a small sliding type hiatal hernia without 
acute findings or reflux.  Not one of the reports, however, 
references the veteran's service.

As illustrated by the foregoing, the medical evidence does 
not indicate that the veteran's hiatal hernia had its onset 
in service or is related to any events of service.  The 
service medical records contain no findings indicative of 
chronic disability and not one of the post-service treatment 
reports references service or any events of service.  Because 
the veteran has failed to submit medical evidence of a nexus 
between his hiatal hernia disability and service and because 
his statements and assertions presented on appeal are 
insufficient to establish the requisite etiological nexus, 
his claim is not well grounded.  Clyburn v. West, 12 Vet. 
App. 296 (1999); Caluza v. Brown, 7 Vet. App. 498. 

Gout

The veteran also asserts that his gout disease is related to 
service.  However, the medical evidence does not support 
those assertions.  The service medical records do not contain 
a diagnosis of gout or show that the veteran received 
treatment for the disorder or for related symptomatology.  On 
annual examination in June 1960, clinical evaluation of the 
upper extremities, feet, and lower extremities was normal.  
On periodic examination in June 1967, although arthritis of 
the shoulders and knees was noted and on the Report of 
Medical History, a notation of swollen and painful shoulders 
and right ankle, once diagnosed as arthritis, was also 
reported, a diagnosis of gout was not made.  Further, on 
Medical Board Examination in February 1972, no reference to 
gout was made. 

The veteran's post-service April 1973 VA examination report 
also does not reflect a diagnosis of gout.  In this case, the 
record shows that a diagnosis of gout was made on the 
veteran's July 1986 VA hospital discharge summary report and 
August 1987 Botsford General Hospital reports.  However, no 
reference to service or any in-service events was made.  
Additionally, although the record is replete with VA and 
private medical reports noting the veteran's history of gout, 
the medical evidence neither shows that the disorder had its 
onset in service or is related to any events of service.  
Thus, in spite of the veteran's assertions set forth on 
appeal, his claim is not well grounded.  Id.

Sinusitis and asthma

The veteran asserts that he received treatment for sinusitis 
and asthma while in service and that he still receives 
treatment for the disorders.  

In this case, the Board acknowledges that the veteran 
received treatment for respiratory problems while in service.  
The service medical records show that from December 1952 to 
June 1963 the veteran at times received treatment for 
symptoms associated with slight bronchitis/sinusitis.  On the 
June 1967 Report of Medical History he checked that he had 
sinusitis although he denied asthma.  A long history of sinus 
problems, treated since 1955, was noted.  However, the June 
1967 examination report is silent with regard to sinusitis 
and asthma and the February 1972 Medical Board Examination 
Report is also devoid of any adverse complaints or findings 
associated with sinusitis or asthma.  In fact, at that time, 
clinical evaluation, including x-ray studies of the sinuses, 
lungs and chest, was normal.  As such, although the veteran's 
service medical reports shows that he received treatment for 
complaints of symptoms associated with various respiratory 
disorders, the reports do not show that any of the veteran's 
problems resulted in chronic disability.

The Board also notes that the post service medical evidence 
does not show that the veteran's sinusitis or asthma is 
related to service or any in-service complaints.  Even though 
April 1973 x-ray studies of the nasal sinuses showed 
cloudiness of the maxillary sinus of the right side, 
suggesting sinusitis; respiratory examination was normal.  
Further, a diagnosis of sinusitis or asthma was not rendered 
by the treating physician.  

Additionally, although the record contains numerous VA and 
non-VA medical reports, not one of the reports etiologically 
relate the veteran's currently diagnosed sinusitis and asthma 
disorders to service or any treatment received in service.  
The VA outpatient treatment reports briefly show that in 
February 1984 the veteran gave a history of having 
difficulties breathing in the early 1970's and that an 
impression of very mild episodic obstructive disease, 
probably asthma was noted.  The reports also show that in 
July 1986 the veteran underwent a septoplasty for chronic 
nasal airway obstruction and that the discharge diagnoses 
included nasal septal deformity with chronic nasal airway 
obstruction, and chronic obstructive pulmonary disease and 
asthma.  Thereafter, the reports show that the veteran 
complained of shortness of breath related to sinusitis and 
asthma and that in June 1988, a Pulmonary Physiology 
Laboratory report reflected findings suggestive of 
restrictive airway disease and the diagnoses included asthma-
stable.  Thereafter, the reports show continued treatment for 
sinusitis and asthma.  It is also noted that while 
hospitalized at the Botsford General Hospital in August 1987 
for an unrelated disorder, a diagnosis of asthma was made.  
Nonetheless, because the post-service evidence is devoid of 
any medical evidence linking the veteran's asthma and 
sinusitis to service or any events of service, the claims 
must be found not well grounded.  See Hodges v. West, 13 Vet. 
App. 287 (2000) (The United States Court of Appeals for 
Veterans Claims (Court) held that the veteran's claims was 
not well grounded even when the veteran's in-service symptoms 
appeared to be very similar to the symptoms that he reported 
after service because there was no medical evidence showing a 
common underlying cause of those symptoms).

Testicle disorder

The veteran also argues that service connection for a 
testicle disorder is warranted.  He maintains that while in 
service, he received treatment at the United States Public 
Health Service and other military clinics.  

After reviewing the pertinent evidence of record for this 
matter, the Board finds that the veteran's claim is not well 
grounded.  In this case, the Board acknowledges that service 
medical records show on annual examination in June 1960, 
clinical evaluation of the genitourinary system was normal 
and in February 1966, the veteran sought treatment for a mass 
of the right testicle and physical examination revealed a 
small firm mass of the right testicle.  The impression was 
rule out granuloma secondary to vasectomy.  The Board, 
however, points out that on periodic examination in June 
1967, clinical evaluation of the genitourinary system was 
normal and on the Report of Medical History, no complaints 
were noted.  Findings on Medical Board Examination in 
February 1972 were normal as well, although it was noted that 
the veteran had a vasectomy in 1962.  

The Board is also cognizant of the numerous post-service VA 
medical reports showing that the veteran received treatment 
on several occasions for swelling, inflammation and pain of 
the right testicle, as well as complaints of blood in the 
urine.  Complaints of swollen testicles with sores and 
lesions were also noted.  Further, throughout the veteran's 
treatment reports diagnoses of chronic epididymitis, 
epididymitis of the left testes and dermatitis of 
questionable etiology, were made.  Nonetheless, these post-
service medical reports fail to suggest that any of his 
complaints or diagnoses are service related.  In fact, the 
evidence shows that genitourinary examinations throughout 
service were essentially normal and that the veteran's 
disorder developed after service.  Accordingly, because the 
veteran's arguments presented on appeal are unsubstantiated 
by the medical reports of record, the claim is not well 
grounded.  Clyburn and Caluza, both supra.

Neck injury and Low back injury

Review of the record shows that the veteran's claims of 
entitlement to service connection for residuals of a neck and 
low back injury are well grounded.  The veteran asserts that 
his currently diagnosed neck and back disorders are related 
to the automobile accidents he had while in service.  Because 
the veteran has submitted competent evidence showing in-
service injuries and complaints and the because the record 
shows continuity of symptomatology as well as continuity of 
treatment, the Board finds that his claims are well grounded.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488.

Service medical records show that the veteran was involved in 
several automobile accidents and that he complained of neck 
and back pain.  In June 1951 a diagnosis of mild chronic low 
back strain was noted and in November 1952 an examiner stated 
that the veteran had multiple congenital deformities of the 
lumbosacral area which added up to a chronic, unstable back.  
The disorder was worthy of a limited profile.  The service 
medical records then show that the veteran was involved in a 
motor vehicle accident in May 1954.  A May 1954 police 
transcript with pictures associated with the incident are of 
record. 

In February 1955, the veteran complained of back pain 
resulting from being involved in two automobile accidents.  
He gave of history of recurrent low back pain that was 
constant and aggravated with lifting or long periods in one 
position.  At that time, examination showed mild muscle spasm 
of the lumbar region and pain on movement.  X-rays showed 
multiple congenital deformities of the lumbosacral region.  
The impression was congenitally weak back.  The reports also 
show that in February 1956 the veteran complained of a stiff 
neck over two days duration and attributed the symptoms to a 
back injury 4 to 5 years ago with some limitation of motion 
on extension.  The impression was myositis.  On annual 
examination in June 1960, clinical evaluation was abnormal 
and extra vertebra, symptomatic in past, negative at that 
time, was noted.  Also of record is a July 1960 Enlisted 
Qualification Record showing that the veteran was placed on 
limited profile duty for a chronic unstable back.

In October 1962, the veteran stated that he had sprained his 
lower back in an automobile accident approximately two or 
three months before.  Examination revealed slight left 
lumbosacral spasm with decreased motion.  X-rays were 
negative.  The impression was lumbosacral strain.  The 
reports also show in August 1965 the veteran complained of 
recurrent neck pain from being involved in a car accident a 
month before although examination showed good range of motion 
of the cervical spine with tenderness of the trapezius 
muscle.  The impression was mild post-traumatic fibrositic 
syndrome involving the trapezius.  A November 1966 clinical 
record again shows that the veteran was involved in a rear-
end collision and incurred a hyperextension injury with 
resulting headaches of the occipital region.  X-rays of the 
cervical spine in October 1966 revealed no significant 
abnormalities, but the diagnosis was mild, hyperextension 
injury.  On periodic examination in June 1967, clinical 
evaluation of the spine was normal; however, on the Report of 
Medical History, the veteran indicated that he had recurrent 
back pain.

Additionally, the February 1972 Medical Board Examination 
Report shows that the veteran stated that he had pain of the 
neck in the posterior cervical region associated with 
popping.  Radiation of pain was not present.  However, 
clinical findings were essentially normal and x-rays of the 
cervical spine were negative, although it was noted that 
minor changes had occurred.  It was also noted that the 
lumbosacral spine and pelvis showed partial lumbarization of 
S1; otherwise, the joint and disc spaces were normal without 
bony destruction or evidence for spondylolysis or 
spondylolisthesis.  Also of record is an April 1972 DA Form 
199, Physical Examination Board Proceeding report, showing 
that limitation of motion of the cervical spine was noted and 
that the disorder was incurred in the line of duty.  The 
recommended disability percentage was 10 percent.  The 
examination board found the veteran unfit for duty and 
recommended that he permanently retire from service.  

Although VA examination in April 1973 for the lumbosacral 
spine was normal and no reference to a cervical spine was 
made, VA outpatient treatment reports from 1988 to 1997 show 
numerous complaints of pain of the cervical and lumbar spine.  
The reports show that in 1989 the veteran participated in 
physical therapy for neck pain and had an intravenous 
pyelogram for back pain.  For the lumbar spine, included 
within the medical reports are x-ray studies showing L4-5 
nerve compression old, and sacralization of L5 with 
osteoarthropathy of the lumbar vertebra suspicious herniated 
disc of left L5-L4, as well as impingement of the left.  
Concerning the spine, the reports document diagnoses of neck 
pain, degenerative joint disease of the neck, cervical 
spondylosis, and chronic low back pain. 

Given the foregoing medical evidence showing that the veteran 
was involved in several automobile accidents during service, 
that he has complained of neck and back pain since service 
and attributed those disorders to in-service events, and that 
he currently has disabilities of the neck and lower back, the 
Board finds that the veteran's claims for entitlement to 
service connection for residuals of neck and back injuries 
are well grounded.  As such, the VA has a duty to assist the 
veteran in obtaining evidence and facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  To ensure that the VA has 
fulfilled its duty to assist, the issues are further 
addressed in the remand portion of the decision.


Earlier Effective Date

The veteran asserts that an effective date prior to July 11, 
1994, is warranted for the granting of service connection for 
meralgia paresthetica and multiple nevi excision scars.  

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a)(1); 38 C.F.R. § 3.400.  Specifically, the effective 
date for direct service connection is the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(2)(i).  

In this case, review of the record does not show that 
entitlement to an earlier effective date prior to July 11, 
1994, for the awarding of service connection for meralgia 
paresthetica and multiple nevi excision scars is warranted.  
The evidence fails to show that the veteran submitted a claim 
seeking service connection for the aforementioned disorders 
prior to July 11, 1994, or that entitlement to service 
connection arose prior to that date.  See generally Lalonde 
v. West, 12 Vet. App. 377, 380 (1999).  The record also fails 
to show that the veteran submitted any materials which could 
be construed as an earlier claim.  Id.  The RO received the 
veteran's application for Compensation or Pension at 
Separation from Service in March 1972; however, references to 
meralgia paresthetica and multiple nevi excision scars were 
not made.  At that time, the veteran only sought service 
connection for "bone deterioration (sic) [of] [a]ll 
joints."  The veteran was discharged from service in May 
1972.  It was not until July 11, 1994, that the RO received 
the veteran's informal claim wherein the RO construed that he 
sought service connection for the aforementioned 
disabilities.  Given the foregoing, the evidence shows that 
the effective date of July 11, 1994, is the earliest date 
allowable by law and, therefore, is the proper effective 
date.  

Because the law in this case is dispositive and the evidence 
fails to show that entitlement to an effective date earlier 
than July 11, 1994, the date of receipt of the veteran's 
claim, is warranted, the claim must be denied.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(2)(i); Lalonde v. West, 12 
Vet. App. 377; Shields v. Brown, 8 Vet. App.  346 (1995); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law 
and not evidence is dispositive, claim should be denied or 
appeal terminated because of lack of legal merit).


ORDER

Service connection for a hiatal hernia is denied.

Service connection for gout is denied.

Service connection for sinusitis is denied.

Service connection for asthma is denied.

Service connection for a testicle disorder is denied.

Entitlement to an effective date prior to July 11, 1994, for 
the award of service connection for meralgia paresthetica and 
multiple nevi excision scars is denied.


REMAND

The veteran has perfected an appeal for entitlement to 
service connection for a nervous disorder.  As stated in the 
INTRODUCTION section, in November 1998, the RO received 
additional VA outpatient treatment reports associated with 
the nervous disorder, and the veteran did not waive his right 
to initial RO review.   In accordance with 38 C.F.R. 
§ 20.1304(c), additional development is warranted.  

As noted above, the veteran has submitted well-grounded 
claims for entitlement to service connection for residuals of 
neck and low back injuries.  The record shows that the 
veteran was involved in several motor vehicle accidents while 
in service, that he complained of neck and back pain, and 
that he currently receives treatment for neck and low back 
disorders.  It is also noted that the service medical records 
indicate that the veteran had a congenital defect of the 
lumbar spine.  Review of the record, however, does not show 
that a medical opinion has been obtained to ascertain whether 
the veteran's in-service neck and back complaints are 
etiologically related to his currently diagnosed neck and 
back disorders or whether the veteran's congenital defect of 
the lumbar spine was aggravated by his in-service vehicle 
accidents.  See generally VAOPGCPREC 1-85.  Accordingly, 
further development is warranted.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (The Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision).

The aforementioned matters are therefore REMANDED for the 
following: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should readjudiate the claim 
of entitlement to service connection for 
a nervous disorder and issue to the 
veteran and his representative a 
supplemental statement of the case, 
discussing applicable law and regulations 
and reasons and bases for its 
determination.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the etiology of his currently 
diagnosed neck and back disorders.  All 
tests deemed appropriate should be 
conducted.  The examiner should review 
relevant facts contained within the 
veteran's claims folder and furnish a 
discussion of the veteran's medical 
history and current clinical findings.  
The examiner should also comment on 
whether the veteran's current neck and 
back disorders are related to any events 
of service or were aggravated by any 
events therein, to include the in-service 
motor vehicle accidents.  If the examiner 
finds that the veteran's disorders are 
not service-related, he or she should so 
state.  

4.  Thereafter, the RO should review the 
evidence received and ensure compliance 
with the terms and conditions set forth 
in this remand.  If any deficiencies are 
detected, corrective actions should be 
taken.  Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO should thereafter readjudicate 
the veteran's claim of entitlement to 
service connection for neck and back 
disorders, furnish to him and his 
representative a supplemental statement 
of the case, and afford him the requisite 
time period to respond.

The Board intimates no opinion as to the outcome of the 
above-discussed matters and notes that no response from the 
veteran is required, except where otherwise indicated.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 



